                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION AT LAFAYETTE

JOHN DOE,                                                  )
                    Plaintiff,                             )
                                                           )
           v.                                              )   CAUSE NO.: 4:19-CV-56-TLS-JPK
                                                           )
PURDUE UNIVERSITY, ALYSA                                   )
CHRISTMAS ROLLOCK, KATHERINE                               )
L. SERMERSHEIM, CHRISTIE WRIGHT,                           )
JEFF ROOZE, and JOHN/JANE MOES 1-5,                        )
           Defendants.                                     )

                                           OPINION AND ORDER

           This matter is before the Court on Plaintiff’s Motion to Allow the Parties to Use

Pseudonyms [DE 2], filed by Plaintiff John Doe on June 3, 2019. Defendants 1 filed a response on

June 20, 2019, and Plaintiff filed a reply on June 28, 2019. For the reasons stated below, the Court

grants the motion.

                                                BACKGROUND

           On June 3, 2019, Plaintiff filed his Complaint, alleging that he was wrongly expelled from

Purdue University because of a disciplinary case based on false accusations of sexual misconduct.

Plaintiff alleges a denial of his due process rights under the Fourteenth Amendment to the United

States Constitution brought pursuant to 42 U.S.C. § 1983, violation of section 12, article I of

Indiana’s constitution, violation of Title IX of the Education Amendments of 1972, a denial of his

equal protection rights under the Fourteenth Amendment to the United States Constitution, and

breach of contract.




1
    The Moe parties have not been named and have not appeared. All of the named Defendants filed a joint response.
                                              ANALYSIS

          In the instant motion, Plaintiff asks the Court to allow and require the use of the pseudonym

“John Doe” for any references to Plaintiff, the pseudonym “Jane Roe” for the individual who

accused him of sexual assault, and the use of only initials for other Purdue students involved in

this litigation. The motion also asks the Court to require the parties to file sealed unredacted copies

of any redacted exhibits attached to filings. In the alternative, Plaintiff requests that the Court allow

him to litigate under a pseudonym until the Court rules upon any dispositive motions. Defendants

object to the use of a pseudonym for Plaintiff and agree to the requests for relief regarding

Plaintiff’s accuser, other Purdue students, and redacted exhibits. Because good cause exists for the

agreed matters, the Court grants that relief. Accordingly, the remaining issue before the Court is

whether Plaintiff can proceed as “John Doe” or whether he must disclose his name publicly on the

docket.

          A few notes regarding how Plaintiff frames the issue are in order before turning to the

applicable legal standards. In his opening brief, Plaintiff states that he is asking for this relief

because the potential harm he faces “outweighs the possible prejudice to Purdue and Purdue’s

employees identified as defendants in this Complaint . . . .” (Pl.’s Mot. 1, ECF No. 2). As discussed

below, this Court must balance much more than the prejudice borne by two private litigants.

Taxpayers fund the courts, and they expect to monitor the administration of justice through public

court proceedings and open court files.

          Plaintiff’s reply brief takes the Defendants to task for having inconsistent positions

regarding motions to allow litigation to proceed anonymously when those requests involve

plaintiffs who allege they were victims of sexual assault versus those who claim an educational

institution unfairly imposed punishment based upon a false report of sexual assault or harassment.



                                                   2
That too misses the mark. The victim of sexual assault has, in many ways, a greater privacy interest

in shielding his or her identity than one who, like Plaintiff here, claims that any sexual involvement

was consensual and voluntary. That is not to say Plaintiff’s concerns over the possibility that he

could prevail in this litigation and still face negative consequences if his name is further tied to

Purdue’s expulsion of him does not carry weight. It simply recognizes that Defendants’ decision

to take a different approach when plaintiffs seek to proceed anonymously after alleging they were

victims of sexual assault is not unwarranted.

       “Federal Rule of Civil Procedure 10 requires that the caption of the Complaint include the

names of all the parties, and Federal Rule of Civil Procedure 17 requires that all civil actions be

prosecuted in the name of the real party in interest.” Doe v. Purdue Univ., 321 F.R.D. 330, 340

(N.D. Ind. 2017) (citing Fed. R. Civ. P. 10, 17). “The use of fictitious names is disfavored, and the

judge has an independent duty to determine whether exceptional circumstances justify such a

departure from the normal method of proceeding in federal courts.” Doe v. Blue Cross and Blue

Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997); see also Doe v. Indiana Black Expo, Inc.,

923 F. Supp. 137, 139 (S.D. Ind. 1996) (recognizing that the “unusual practice” of proceeding

under a fictitious name “has been permitted in exceptional cases where the party has a privacy

right so substantial as to outweigh the ‘customary and constitutionally-embedded presumption of

openness in judicial proceedings’” (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992))).

“[T]he presumption that parties’ identities are public information, and the possible prejudice to the

opposing party from concealment, can be rebutted by showing that the harm to the [party

requesting anonymity] . . . exceeds the likely harm from concealment.” Doe v. City of Chicago,

360 F.3d 667, 669 (7th Cir. 2004); see also Doe v. Elmbrook Sch. Dist., 658 F.3d 710, 721 (7th




                                                  3
Cir. 2011), aff’d en banc in relevant part, 687 F.3d 840, 842-43 (7th Cir. 2013); Purdue Univ.,

321 F.R.D. at 341.

        The Seventh Circuit Court of Appeals has not articulated a test or elements for determining

when exceptional circumstances exist to justify allowing a party to proceed under a pseudonym.

However, in analyzing this issue in a case similar to the one at bar, the United States District Court

for the Northern District of Indiana found that courts consider the following non-exclusive factors:

   1.      Whether the plaintiff is challenging governmental activity;

   2.      Whether the plaintiff would be required to disclose information of the utmost intimacy;

   3.      Whether the plaintiff would be compelled to admit his intention to engage in illegal
           conduct, risking criminal prosecution;

   4.      Whether the plaintiff would risk suffering injury if identified;

   5.      Whether the party defending against a suit brought under a pseudonym would be
           prejudiced;

   6.      Whether the interests of children are at stake;

   7.      Whether there are less drastic means of protecting legitimate interests of either the party
           seeking anonymity or the opposing party;

   8.      Whether the injury litigated against would be incurred as a result of the disclosure of
           the plaintiff’s identity; and

   9.      Whether the plaintiff’s identity has thus far been kept confidential.

Purdue Univ., 321 F.R.D. at 341. In compiling this list, Magistrate Judge Cherry cited Indiana

Black Expo, 923 F. Supp. at 140 for the first seven factors and Sealed Plaintiff v. Sealed Defendant

#1, 537 F.3d 185, 190 (2d Cir. 2008), cited with approval by the Seventh Circuit Court of Appeals

in Elmbrook Sch. Dist., 658 F.3d at 724, for the last two factors.

        The decision whether to allow a party to proceed pseudonymously is within the discretion

of the court. Doe v. City of Indianapolis, 2012 WL 639537, at *1 (citing K.F.P. v. Dane Cty., 110

F.3d 516, 519 (7th Cir. 1997)). In exercising that discretion, the Court considers each factor set


                                                  4
forth above. And, as discussed below, the Court will also consider an additional factor that bears

upon the interests of Jane Roe.

       Regarding the first factor, Purdue University is a state university, and Plaintiff is

challenging the university’s handling of the complaint brought against him. This factor favors

Plaintiff’s request. See Purdue Univ., 321 F.R.D at 341-42 (citing Doe v. City of Indianapolis,

1:06-CV-865, 2006 WL 2289187, at *1-2 (S.D. Ind. Aug. 7, 2006) (“Generally, where a plaintiff

attacks governmental activity, such as a governmental policy or statute, the plaintiff’s interest in

proceeding anonymously is considered particularly strong.”)).

       Next, the facts of this case include a sexual encounter between Plaintiff and his accuser.

He alleges it was consensual; she informed Purdue University authorities that it was not. The

details contained in the Complaint rise to the level of “information of the utmost intimacy.” Other

courts have permitted pseudonymous litigation in cases like these against institutions of higher

education. See id. at 342 (collecting cases). This factor weighs in favor of permitting use of a

pseudonym.

       The third factor—whether Plaintiff would be compelled to admit intention to engage in

illegal conduct, thereby risking criminal prosecution—is not at issue in this case.

       The fourth and eighth factors are connected, so the Court considers them together. Plaintiff

asserts that revealing his identity would create the very harm that he brought this lawsuit to avoid—

“the irreparable reputational injury of having an unfounded allegation[] of sexual misconduct

brought against Doe by Purdue Student Jane Roe.” (Mot. 3, ECF No. 2). If Plaintiff is successful

in his claims against Defendants but is required to publicly name himself in the process, the

revelation of Plaintiff’s identity “would further exacerbate the emotional and reputational injuries




                                                 5
he alleges.” Doe v. Colgate Univ., No. 5:15-CV-1069, 2016 WL 1448829, *3 (N.D.N.Y. Apr. 12,

2016). As the court in Colgate University reasoned:

         The rise of sexual assaults on college campuses is a troubling epidemic, however,
         in addressing this epidemic, courts have a duty to ensure that “[e]ach case must be
         decided on its own merits, according to its own facts. If a college student is to be
         marked for life as a sexual predator, it is reasonable to require that he be provided
         a fair opportunity to defend himself and an impartial arbiter to make that decision.”
         The Court finds that forcing Plaintiff to reveal his identity would not advance any
         aspect of the litigation but instead poses a risk that Plaintiff would be subject to
         unnecessary ridicule and attention. The Court is also mindful of the potential
         chilling effect that forcing Plaintiff to reveal his identity would have on future
         plaintiffs facing similar situations.


Id. (citing Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 573 (D. Mass. 2016)). “[B]eing charged

with and found responsible for sexual misconduct by a prestigious educational institution

unquestionably bears a strong social stigma.” Doe v. Univ. of Notre Dame, No. 3:17-cv-298 ¶ 28

(N.D. Ind. May 8, 2017) (citing Brandeis Univ., 177 F. Supp. 3d at 602; Doe v. Rector & Visitors

of George Mason Univ., 149 F. Supp. 3d 602, 613 (E.D. Va. 2016)). “The nature of the internet in

present society also makes case-related information associated with an individual’s name

accessible.” Purdue Univ., 321 F.R.D. at 343. These factors weigh in favor of permitting Plaintiff

to use a pseudonym.

         A related issue is whether disclosure of Plaintiff’s identity could harm third parties. Jane

Roe, who is not named in the instant litigation, accused Plaintiff of sexual assault. (Compl. ¶ 1,

ECF No. 1) The Complaint in this case also lists a number of social media platforms 2 and indicates

that Roe and the Plaintiff attended at least two parties together where other college students were

present. If these facts are true, it is entirely possible that any identification of Plaintiff could,



2
  The Court is mindful that that particular platforms may not have publicly available information or postings, yet other
platforms, used by Plaintiff, Roe, or any of the students present, could certainly divulge pictures or personal
information.

                                                           6
through a historical review of social media, indicate the true or likely identity of Jane Roe. The

parties have not addressed this issue, but the Court is hesitant to take a step that could result in

such an outcome without the parties considering such a possibility. Any motion to publicly disclose

Plaintiff’s identity in the future should address this issue. It is understandable that this was not

addressed previously since it does not neatly fit within the factors set forth above. However, given

the modern realities of social media, it is an issue this Court will consider.

       As for the fifth factor, Defendants presented no argument that they will be impeded in

presenting their defense in this Court if Plaintiff is permitted to proceed anonymously.

Accordingly, this factor favors Plaintiff.

       The sixth factor—the interests of children—does not apply.

       As for whether Plaintiff’s identity has thus far been kept confidential, there is no evidence

that it has not. Defendants note that, based on the Complaint, Plaintiff indicated that there were

witnesses to the events at issue. This fact does not negate his efforts to keep this matter

confidential. That certain individuals—especially those who provided statements during Purdue

University’s handling of the complaint against Plaintiff—know Plaintiff’s identity does not negate

the confidentiality of Plaintiff’s identity. Similarly, that Plaintiff’s accuser may have revealed

Plaintiff’s identity to third parties does not render Plaintiff’s identity so widely known that he has

lost any substantial interest in confidentiality. Defendant also states that Plaintiff is listed as a

persona non grata on Purdue University’s website. By the Court’s count, there are four individuals

named on that list who were deemed persona non grata as of the month that Defendants state that

Plaintiff was deemed as such. Perhaps if one knew Plaintiff’s name, then one could find material

linking Plaintiff to Roe’s allegations and the subsequent investigation, but this places the cart

before the horse. No evidence has been brought before the Court of press releases, media coverage,



                                                  7
or even a publicly viewable website that directly connects Plaintiff by name to the complaint

against him. This factor supports Plaintiff’s motion.

       Finally, there do not appear to be any less drastic means of protecting the legitimate

interests of either Plaintiff or Defendants. And, the public interest will continue to be served as the

record in this case will not be sealed and the legal and procedural rulings in this case will remain

a matter of public record. The courtroom proceedings will remain open, subject to the least

intrusive means possible of protecting the identities of the parties and witnesses. The actual

identities of Plaintiff and his accuser are of minimal value to the public.

       Having balanced the factors, the Court finds that Plaintiff has overcome the strong

presumption in favor of requiring a litigant’s name to be a matter of public record by showing that

the harm to Plaintiff exceeds the likely harm from concealment. However, the Court recognizes

that, over the course of litigation, circumstances could change the proper amount of weight each

factor should bear. Therefore, the Court grants leave to Defendants to file a motion to reconsider

due to changed circumstances, including if circumstances change after the resolution of dispositive

motions.

                                          CONCLUSION

       Based on the foregoing, the Court hereby GRANTS Plaintiff’s Motion to Allow the Parties

to Use Pseudonyms [DE 2] and ORDERS the parties to use the pseudonym “John Doe” for

Plaintiff, the pseudonym “Jane Roe” for Plaintiff’s accuser, and initials to refer to other Purdue

students. The Court further ORDERS the parties to file under seal unredacted copies of any

redacted materials submitted to the Court.

       The Court GRANTS LEAVE to Defendants to file a motion to reconsider based on

changed circumstances.



                                                  8
So ORDERED this 19th day of August, 2019.

                                    s/ Joshua P. Kolar
                                    MAGISTRATE JUDGE JOSHUA P. KOLAR
                                    UNITED STATES DISTRICT COURT




                                    9
